Case 2:20-cv-00744-SPC-MRM Document 30 Filed 01/12/21 Page 1 of 12 PageID 138




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 LINDA SYROWIK,

              Plaintiff,

 v.                                               Case No.: 2:20-cv-744-FtM-38MRM

 VINEYARDS DEVELOPMENT
 CORPORATION,

               Defendant.
                                           /

                               OPINION AND ORDER1

        Before the Court is Plaintiff Linda Syrowik’s Motion to Remand (Doc.

 12), Defendant Vineyards Development Corporation’s response in opposition

 (Doc. 13), and the parties supplemental briefs (Docs. 15; 17). The Court grants

 the Motion.

                                    BACKGROUND

        Syrowik worked for Vineyards. Eventually, Vineyards laid off Syrowik

 (and all its other employees) after finishing a development project (the

 “Project”). A decade and a half ago, Vineyards sent Syrowik a memorandum

 (the “Memo”), which provided the terms of Vineyard’s Employee Longevity



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:20-cv-00744-SPC-MRM Document 30 Filed 01/12/21 Page 2 of 12 PageID 139




 Severance & Retirement Program (the “Program”).         The Program entitled

 employees to severance if they worked until the Project ended along with other

 eligibility requirements. And the Memo outlined the formula for calculating

 severance under the Program.

       After getting let go, Syrowik demanded severance. But Vineyards failed

 to pay out the amount due under the Program. So Syrowik sued, alleging four

 state-law claims to recover the unpaid severance. Vineyards removed based

 on federal question.

                             LEGAL STANDARD

       “In a motion to remand, the removing party bears the burden of showing

 the existence of federal jurisdiction.” Pacheco de Perez v. AT&T Co., 139 F.3d

 1368, 1373 (11th Cir. 1998). Courts “construe removal jurisdiction narrowly

 and resolve any doubts regarding the existence of federal jurisdiction in favor

 of the non-removing party.” Id.

       Defendants can remove based on federal-question jurisdiction. 28 U.S.C.

 §§ 1331, 1441(a). A federal question must appear on the face of a well-pled

 complaint. Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S.

 826, 831 (2002).   So a party cannot remove based on a federal defense,

 “including the defense of preemption.” Caterpillar Inc. v. Williams, 482 U.S.

 386, 393 (1987). That is the well-pled complaint rule in a nutshell, but it has

 exceptions.    One is complete preemption (sometimes called “super




                                        2
Case 2:20-cv-00744-SPC-MRM Document 30 Filed 01/12/21 Page 3 of 12 PageID 140




 preemption”). Conn. State Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d

 1337, 1343 (11th Cir. 2009).

                                 DISCUSSION

       Vineyards contends ERISA completely preempts Syrowik’s claims,

 vesting the Court with jurisdiction. Not so, says Syrowik.

       ERISA is unique because it creates two kinds of preemption: complete

 and conflict.    Id.   This distinction is important because the former is

 jurisdictional while the latter is an affirmative defense. Id. at 1344.

       Complete preemption “exists where the preemptive force of a federal

 statute is so extraordinary that it converts an ordinary state law claim into a

 statutory federal claim.” Id. at 1343. For ERISA, complete preemption applies

 to claims arising from its civil enforcement provision (§ 502(a) or 29 U.S.C.

 § 1132(a)).   Id. at 1344.   So “causes of action within the scope” of those

 provisions are “removable to federal court.” Metro. Life Ins. v. Taylor, 481 U.S.

 58, 66 (1987).

       To determine whether ERISA completely preempts a state-law claim, a

 two-part test applies. Aetna Health Inc. v. Davila, 542 U.S. 200, 210 (2004);

 Conn. State, 591 F.3d at 1344-45. That inquiry asks—“(1) whether the plaintiff

 could have brought its claims under § 502(a); and (2) whether no other legal

 duty supports the plaintiff’s claims.” Conn. State, 591 F.3d at 1345. Two

 conditions are necessary to meet the first prong: “(1) the plaintiff’s claim must




                                         3
Case 2:20-cv-00744-SPC-MRM Document 30 Filed 01/12/21 Page 4 of 12 PageID 141




 fall within the scope of ERISA; and (2) the plaintiff must have standing to sue

 under ERISA.” Id. at 1350. For a claim to fall within ERISA’s scope, there

 must be an ERISA plan. Garcon v. United Mut. of Omaha Ins., 779 F. App’x

 595, 597-98 (11th Cir. 2019); see 29 U.S.C. § 1132(a); Gables Ins. Recovery, Inc.

 v. Blue Cross & Blue Shield of Fla., Inc., 813 F.3d 1333, 1338 (11th Cir. 2015).

       Mostly, Syrowik contends the Program is not a “plan” under ERISA. The

 Court agrees.

       A severance plan may be within the ambit of ERISA. Massachusetts v.

 Morash, 490 U.S. 107, 116 (1989). And it is clear the Program intended to

 provide severance benefits. Still, ERISA does not cover the Program unless it

 is a “plan.” Anderson v. UNUMProvident Corp., 369 F.3d 1257, 1263 (11th Cir.

 2004). This analysis doesn’t turn on whether an employer “intended the plan

 to be governed by ERISA.” Id. at 1263-64. Instead, it relies on whether an

 employer “intended to establish or maintain a plan to provide benefits to its

 employees as part of the employment relationship.” Id. at 1264.

       The mere “decision to extend benefits is not the establishment of a plan

 or program.” Donovan v. Dillingham, 688 F.2d 1367, 1373 (11th Cir. 1982) (en

 banc); id. (noting “it is the reality of a plan . . . and not the decision to extend

 certain benefits that is determinative”). Instead, to decide whether a plan was

 established, courts look at the “surrounding circumstances” to see if “a

 reasonable person can ascertain the intended benefits, a class of beneficiaries,




                                          4
Case 2:20-cv-00744-SPC-MRM Document 30 Filed 01/12/21 Page 5 of 12 PageID 142




 the source of financing, and procedures for receiving benefits.” Id. This is a

 “flexible analysis.” Whitt v. Sherman Int’l Corp., 147 F.3d 1325, 1330 (11th

 Cir. 1998) (citation omitted).

       Syrowik challenges the existence of an ERISA plan on several grounds.

 Some of those may be insufficient on their own. But taken together, it is clear

 the Program is not an ERISA plan.

       Up first are the portions leaning towards finding ERISA coverage. The

 Memo defines the universe of employees entitled to severance. An employee

 must be full time, after a certain date, employed by specific entities, outside

 certain positions, and working until laid off by Vineyards’ CEO “for lack of

 work” and not for cause. (Doc. 3-1). The Memo also clarifies how to calculate

 the amounts of severance to which eligible employees are entitled when the

 Project ends. In other words, it is possible to ascertain the Program’s intended

 benefits and class of beneficiaries from reasonably reading the Memo.

 Donovan, 688 F.2d at 1373. While those factors weigh in Vineyards’ favor, this

 is where the tide turns.

       Syrowik knocks the Program because the Memo does not provide funding

 sources. That is true. Yet it is not fatal because the funds could come from

 Vineyards’ general assets. Paying severance out of general assets does not

 remove a plan from ERISA’s coverage. E.g., Williams v. Wright, 927 F.2d 1540,

 1544 (11th Cir. 1991). To be sure, however, an employer using general assets




                                        5
Case 2:20-cv-00744-SPC-MRM Document 30 Filed 01/12/21 Page 6 of 12 PageID 143




 rather than a separate fund can weigh against finding an established ERISA

 plan. Stern v. Int’l Bus. Machs. Corp., 326 F.3d 1367, 1372-73 (11th Cir. 2003).

 While severance pay outs apparently coming from general assets weakens

 Vineyards’ position, the fact does not doom its cause. See Woods v. Radiation

 Therapy Servs., Inc., No. 2:16-cv-897-FtM-29MRM, 2017 WL 727766, at *6-7

 (M.D. Fla. Feb. 24, 2017).

       Likewise, Syrowik pointing out Vineyards’ failure to comply with its

 ERISA reporting obligations cannot carry the day on its own. Donovan, 688

 F.2d at 1372; Williams, 927 F.2d at 1544. Yet this is a flexible analysis looking

 at all the surrounding circumstances. So it’s worth noting this record does not

 reveal Vineyards in any way administered the Program, complied with ERISA

 reporting obligations, or undertook fiduciary duties in the last fifteen years.

 And the lack of that activity does not inspire confidence for finding a plan.

       Where Syrowik really starts getting wind in her sails is by challenging

 the murky procedure for receiving benefits under the Program. Simply put,

 there is no way for a reasonable person to ascertain how a Vineyards employee

 can go about receiving benefits based only on the Memo. This is because the

 Memo doesn’t address a procedure.          While Vineyards points to eligibility

 requirements, those are not procedures for how to receive benefits.          The




                                        6
Case 2:20-cv-00744-SPC-MRM Document 30 Filed 01/12/21 Page 7 of 12 PageID 144




 requirements just identify a class of beneficiaries.2 Again, the lack of any

 procedure whatsoever may not be dispositive. See Fannaly v. LEI, Inc., No. 20-

 1940, 2020 WL 5640887, at *6 (E.D. La. 2020). But Vineyards offers nothing

 from which the Court can conclude there was an informal system in place to

 guide employees in receiving benefits or challenging denials.                    With no

 indication employees could determine procedures to receive benefits, this is a

 strong sign no ERISA plan existed. See Whitt, 147 F.3d at 1330-31.

          Related to this factor is a principle set out in Fort Halifax, which provides

 the jurisdictional knockout blow.3 Williams, 927 F.2d at 1544. That case

 considered whether ERISA preempted a state statute demanding lump-sum

 severance upon a plant closure. Where relevant, the Supreme Court held,

 “Neither the possibility of a one-time payment in the future, nor the act of

 making such a payment, in any way creates the potential for the type of

 conflicting regulation of benefit plans that ERISA pre-emption was intended

 to prevent.”        Fort Halifax, 482 U.S. at 14.           The Court explained, “The

 theoretical possibility of a one-time obligation in the future simply creates no

 need for an ongoing administrative program for processing claims and paying



 2 Vineyards’ citation of Donovan in this regard is unavailing as the case does not stand for
 the proposition asserted. Rather, Donovan simply concluded it was enough for an employer
 to rely on the procedures set forth in an insurance policy. Randol v. Mid-W. Nat’l Life Ins.
 Co. of Tenn., 987 F.2d 1547, 1550 & n.5 (11th Cir. 1993).

 3   Fort Halifax Packing Co. v. Coyne, 482 U.S. 1 (1987).




                                                 7
Case 2:20-cv-00744-SPC-MRM Document 30 Filed 01/12/21 Page 8 of 12 PageID 145




 benefits.” Id. at 12. So severance benefits contingent on some uncertain event

 may not constitute an ERISA plan if (depending on the facts) an employer must

 “do little more than write a check.” Id.

        Fort Halifax is on point. A single event triggers benefits due under the

 Program (i.e., the end of the Project). When that event occurs, all Vineyards

 must do is mechanically determine which employees it owes severance. There

 is no discretion for Vineyards to make any eligibility decisions.                  Nor did

 Vineyards assume “responsibility to pay benefits on a regular basis.” See id.

 Rather, it must simply pay out a set amount of severance when the Project

 ends. Because the Project ended, Vineyards can cut a check to all eligible

 employees and it will fulfill the Program. In circumstances like these, courts

 hold that benefits do not qualify as an EIRSA plan under Fort Halifax.4

        Vineyards makes four arguments in response. Yet each falls flat.

        First, Vineyards says—without support—it may pay out severance in a

 manner other than a lump sum. But nothing in the record supports that

 notion. The sole evidence of the Program is the single-page Memo. And its

 only reasonable reading suggests severance is due as a lump sum when the

 Project ends. (Doc. 3-1) (“At the end of the Vineyards project, the amount due

 the employee will be calculated.” (emphasis added)). There is nothing in that



 4E.g., Cantrell v. Briggs & Veselka Co., 728 F.3d 444 (5th Cir. 2013); Crews v. Gen. Am. Life
 Ins., 274 F.3d 502 (8th Cir. 2001); Fannaly, 2020 WL 5640887.




                                              8
Case 2:20-cv-00744-SPC-MRM Document 30 Filed 01/12/21 Page 9 of 12 PageID 146




 document conferring Vineyards with discretion to structure its payouts. Nor

 has Vineyards offered evidence for that practice.        A lump-sum payout is

 Syrowik’s understanding too, and the Complaint demands the total severance

 allegedly due. (Doc. 3 at 3). So Vineyards’ empty-handed assertion comes up

 short.

          Second, Vineyards also tries to write into the Memo discretion over

 eligibility determinations. But like above, that discretion doesn’t exist on these

 facts.    The Memo identifies the class of employees eligible for severance.

 Eligible employees worked full time, after 2005, in certain positions, for specific

 entities, until Vineyards CEO released them for lack of work and not for cause.

 These are readily determinable facts not implicating the subjective decisions

 by plan administrators that might trigger ERISA. Simply put, Vineyards does

 not have any authority to make discretionary eligibility decisions; it just

 mechanically determines who is eligible based on set, historical facts.

          Vineyards says these decisions still distinguish Fort Halifax.        It’s

 mistaken. In that case, there were several eligibility determinations to make

 when a plant closed. Each employee was only entitled to severance if (1) the

 plant had 100 or more employees or relocated operations over 100 miles away;

 (2) the employee worked at the plant for over three years; (3) the employee did

 not accept employment at a new plant; and (4) the employee was not party to

 a contract covering severance pay. 482 U.S. at 5. What’s more, each employee




                                         9
Case 2:20-cv-00744-SPC-MRM Document 30 Filed 01/12/21 Page 10 of 12 PageID 147




 was entitled to different amounts of severance reflecting one week for each year

 they worked. Id. All those determinations happened after the plant closure,

 yet this still was not enough for ERISA to preempt. So Fort Halifax is not as

 narrow as Vineyards suggests, and the few eligibility determinations it must

 make are not enough.

       Relatedly, Vineyards points to its CEO having the power to release

 employees for lack of work. To be eligible for severance, an employee must be

 let go by the CEO “for lack of work, and not for cause.” (Doc. 3-1). But that

 matter is irrelevant to the separate question of whether a plan administrator—

 who the Memo never identifies—can make their own decision on that release.

 Put another way, the discretion CEO holds over the personnel decision to

 terminate an employee doesn’t concomitantly grant the plan administrator any

 benefit eligibility discretion. And even if Vineyards did have some eligibility

 discretion, this fact is unpersuasive.     See, e.g., Cantrell, 728 F.3d at 452

 (holding an employer’s discretion to determine if a termination was “with

 cause” was not “enough to necessitate an ongoing administrative scheme”).

       Third, Vineyards argues the severance due is not a fixed amount and it

 must calculate payments. This is a nonstarter. The Program requires a one-

 time calculation at the end of the Project. And the Memo fixes that calculation.

 (Doc. 3-1 (providing employees severance in “an amount of money equal to a

 percentage of their annual salary”)).      This is not a detailed formula, but




                                       10
Case 2:20-cv-00744-SPC-MRM Document 30 Filed 01/12/21 Page 11 of 12 PageID 148




 grammar-school arithmetic. While the severance due may vary by employee,

 the fact Vineyards might need to use a calculator to figure out each eligible

 employee’s severance does not implicate ERISA.

       And fourth, Vineyards contends it must continually monitor and keep

 records of Program. But like the other efforts, this fails. The Program does

 not implicate a need for an ongoing administrative scheme or practice to meet

 Vineyards’ obligations. Fort Halifax, 482 U.S. at 12. Nor do any continuing

 obligations exist.   All that Vineyards assumed responsibility for doing is

 determining what employees are eligible when the Project ended and paying

 them severance. Nothing needed to be done over the Program in the last fifteen

 years. And on this record, Vineyards did nothing with the Program during

 that time.

       Because the Program is not an ERISA plan, “the doctrine of complete

 preemption is inapplicable and no federal question jurisdiction exists.” Stern,

 326 F.3d at 1374. So “removal to federal court was improper,” and the Court

 must remand. Id.

       As to Syrowik’s request for fees, however, the Court denies the Motion.

 It is true 28 U.S.C. § 1447(c) permits discretion to award costs and fees in a

 remand order. Yet award must be “just.” Martin v. Franklin Capital Corp.,

 546 U.S. 132, 138-39 (2005). So fees are usually only proper if the “removing

 party lacked an objectively reasonable basis for seeking removal.” J.P. v.




                                       11
Case 2:20-cv-00744-SPC-MRM Document 30 Filed 01/12/21 Page 12 of 12 PageID 149




 Connell, 93 F. Supp. 3d 1298, 1303 (M.D. Fla. 2015) (quoting Martin, 546 U.S.

 at 141). The Court does not find that to be the case here. And even if it did,

 Syrowik’s perfunctory request buried in a motion to remand that does not

 articulate an entitlement to fees or identify them is not enough. See Rocca v.

 Nat’l Specialty Ins., No. 2:20-cv-64-FtM-38MRM, 2020 WL 6036882, at *3

 (M.D. Fla. Feb. 24, 2020).

       Accordingly, it is now ORDERED:

       (1) Plaintiff’s Motion to Remand (Doc. 12) is GRANTED in part.

                a. The Motion is GRANTED as to remand for lack of

                   subject-matter jurisdiction.

                b. The Motion is DENIED as to attorney’s fees.

       (2) The Clerk is DIRECTED to REMAND this case to the Circuit Court

          of the Twentieth Judicial Circuit in and for Collier County, Florida.

          The Clerk is DIRECTED to transmit a certified copy of this Order

          to the Clerk of that Court.

       (3) The Clerk is DIRECTED to terminate any pending motions or

          deadlines and close the file.

       DONE and ORDERED in Fort Myers, Florida on January 12, 2021.




 Copies: All Parties of Record




                                          12
